DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The office notes that the specification provides the following definition for “recycled fossil-based feedstock”: “the recycled fossil-based feedstock of the present invention includes any material of fossil origin which is collected after its primary use” and may comprise “waste oil, such as used lubricant oil” (p. 9, lines 7-13 of as-filed specification). Recycled fossil-based feedstock has been interpreted accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 sets forth the heat treatment being carried out as part of the evaporating, while claim 18, from which claim 19 depends, sets forth the heat treatment being carried out prior to the evaporating. The limitations of claim 19 therefore appear to be contradictory to the limitations of claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (CN 101475870A).
Liang is cited from the provided English machine translation.
Regarding claims 13 and 14, Liang discloses gasoline and diesel fractions obtained from catalytic cracking of waste lubricating oil (see Abstract; p. 2, paragraph beginning “By method production”).
Accordingly, Liang is considered to anticipate the claimed product, given that there are no properties or characteristics of the product set forth in the instant claims that would distinguish it from the fuel fractions disclosed in Liang. The office notes that the claims are product-by-process claims. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US 4,512,878) in view of Liang.
Regarding claims 1, 10 and 11, Reid discloses a method comprising:
subjecting a recycled fossil-based feedstock (used lubricating oil or ULO) to a heat treatment (heat soaking) (see col. 1, lines 5-9);
evaporating (distilling) the heat-treated feedstock to produce a distillate and a residue fraction (see col. 1, lines 10-11); and
hydrotreating the distillate to produce a hydrotreated distillate (see col. 1, lines 14-15).
Heat treatment is carried out at a temperature of 300 to 320°C  for 15 to 120 minutes (see col. 5, line 67 – col. 6, line 5), within the claimed ranges.
Reid does not disclose a catalytic cracking step in the presence of a solid acid catalyst.
Liang discloses a method for producing gasoline and diesel fuel by catalytic cracking of waste lubricant oil in the presence of a solid acid catalyst (e.g. ZSM-5) (see Abstract; p. 2, paragraph beginning “The catalyzer”). Liang discloses that recycling of waste lubricant oil in this manner, i.e. by subjecting to catalytic cracking to produce fuels, has the advantage of alleviating the problem of non-renewable petroleum resource scarcity (see p. 2, first paragraph). 
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid by including a catalytic cracking step, as suggested by Liang, to produce valuable fuels, such as gasoline and diesel. By applying the hydrotreated distillate 
Regarding claim 2, Reid discloses a pre-treatment of de-watering the ULO (see col. 2, lines 43-45).
Regarding claim 5, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 6, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 7, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Regarding claim 8, Reid discloses wherein evaporating is carried out in a thin film evaporator (see col. 6, lines 20-24).
Regarding claim 9, Liang does not disclose adding hydrogen gas to the cracking step (throughout disclosure) and therefore is considered to teach the limitations of claim 9.
Regarding claim 12, Reid discloses wherein the heat treatment is carried out at atmospheric pressure (1.01 bar), within the claimed range of at least 1.0 bar (see col. 7, lines 1-2).
Regarding claims 13 and 14, Liang discloses gasoline and diesel fractions obtained from catalytic cracking of waste lubricating oil (see Abstract; p. 2, paragraph beginning “By method production”).
The combination of references, as relied upon for the rejection of claim 1 above, is therefore considered to fully teach and/or suggest the product-by-process limitations of claims 13 and 14.
Regarding claim 15, Liang discloses producing fuels (gasoline and diesel) as fractions of the cracking product (see p. 2, paragraphs beginning “This method waste” and “By method production”).
Claims 3 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claims 1 and 2 above, in further view of Wang et al (US 2014/0115952).
Regarding claims 3 and 16, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a biomass feed component.
In this regard, reference is drawn to Wang, which is directed to catalytic cracking of biomass. Cracking of biomass is desirable because it is a renewable source for the production of liquid fuels (see [0004]-[0005]). In particular, Wang discloses catalytic cracking of biomass preferably includes co-feeding a hydrocarbon feed, which may be any hydrocarbon feed known to the skilled person to be suitable as a feed for a catalytic cracking unit (see [0050]-[0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by including a biomass-derived feedstock as a feed component to catalytic cracking, as suggested by Wang, given that use of biomass as a catalytic cracking feed is desirable because it is a renewable source and Wang discloses that it is preferable to crack biomass with a suitable hydrocarbon feed, wherein Liang establishes ULO as a known suitable hydrocarbon feed for catalytic cracking. 
Regarding claim 17, Wang discloses a fossil feed component to the catalytic cracking feed (see [0053]-[0054], crude oil fractions).
Regarding claim 18, Reid discloses wherein the heat treatment is carried out prior to evaporating (see col. 2, lines 59-61, heat soaker followed by distillation unit).
Regarding claim 19, Reid discloses wherein evaporating is carried out at an elevated temperature (see, e.g. Table 7, 300 & 305°C), which is considered to teach the claim limitation of heat treatment carried out as part of the evaporating.
Regarding claim 20, Reid discloses wherein evaporating is carried out by distillation in a distillation column (see col. 2, lines 59-61).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Liang, as applied to claim 1 above, in further view of Wombles et al (US 2016/01300510).
Regarding claim 4, Reid in view of Liang does not disclose catalytic cracking a feed additionally comprising a fossil feed component.
Wombles, similar to Liang, discloses catalytic cracking of ULO (see [0036]). In particular, Wombles discloses that the ULO may be cracked with a fluid comprising gas oil, vacuum gas oil, FCC light cycle oil, FCC heavy cycle oil, or FCC slurry oil, i.e. fossil feed components (see [0036]). A preferred feed is vacuum gas oil, which is ideal for use when the ULO is fed to an FCC unit (see [0047]; [0052]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Reid in view of Liang by subjecting the ULO to catalytic cracking with a fossil feed component, such as vacuum gas oil, as suggested by Wombles, in order to assist in the catalytic cracking reactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Renee Robinson/Primary Examiner, Art Unit 1772